United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                     ___________

                                     No. 99-3547
                                     ___________

Nicie Dillehay,                           *
                                          *
                    Appellant,            * Appeal from the United States
                                          * District Court for the Eastern
      v.                                  * District of Arkansas.
                                          *
Joshua Pinkerton,                         *      [UNPUBLISHED]
                                          *
                    Appellee.             *
                                     ___________

                                Submitted: July 28, 2000

                                    Filed: August 1, 2000
                                     ___________

Before BEAM, FAGG, and LOKEN, Circuit Judges.
                           ___________

PER CURIAM.

        Nicie Dillehay appeals the district court's dismissal of Dillehay's complaint.
Havin g reviewed the record and the parties' briefs, we conclude the district court's
decision was correct, and we affirm for the reasons stated by the district court See.8th
Cir . R. 47B. Additionally, we construe Dillehay's amendatory filing in this court as a
motion to amend her complaint, and we deny the motion.
A true copy.

      Attest:

               CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                              -2-